Per Curiam.
We are of opinion that under all the facts and circumstances disclosed the trial court should have granted the motion for leave to intervene. Thus the entire ownership and interest in the shares would be before the court and a determination of the issues on the merits could be had, thereby avoiding further delay and a multiplicity of suits.
Accordingly the judgment and the order should be reversed, with costs to the appellants, the motion for leave to intervene granted, and the pleadings amended accordingly.
Present—Martin, P. J., McAvoy, O’Malley, Townley and Dore, JJ.
Judgment and order unanimously reversed, with costs to the appellants, the motion for leave to intervene granted, and the pleadings amended accordingly.